 

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

(TERM LOAN AND REVOLVING LOAN)

 

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of March 3, 2014 (the “Effective Date”), is entered into by and among THIRD
SECURITY SENIOR STAFF 2008 LLC, as administrative agent (the “Agent”), and a
lender, the other lenders party hereto (collectively, the “Lenders”), and
TRANSGENOMIC, INC., a Delaware corporation (the “Borrower”).

 

WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Loan and Security Agreement (Term Loan and Revolving Loan), dated as of March
13, 2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), whereby the Lenders have extended to the Borrower a
loan facility pursuant to the Loan Agreement on the terms and subject to the
conditions contained therein; and

 

WHEREAS, the Borrower has requested that the Agent and the Lenders, and the
Agent and the Lenders have agreed to, subject to the terms and conditions set
forth in this Amendment, amend certain provisions of the Loan Agreement
effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in the Loan Agreement.

 

2. Amendment to the Loan Agreement. Effective as of the Effective Date, the Loan
Agreement is amended as follows:

 

(a) Section 2.2(b) of the Loan Agreement is amended by amending and restating
the first sentence thereof as follows:

 

“Commencing on the Amortization Date and continuing on the Payment Date of each
successive month thereafter through and including the Maturity Date, Borrower
shall make monthly payments of interest to each Lender in accordance with its
respective Pro Rata Share, in arrears, and calculated as set forth in Section
2.3.”

 

(b) The Loan Agreement is amended by inserting the following text as a new
Section 2.8(d):

 

“(d) Payment and Computation of Interest. Interest on the Advances is payable on
each Payment Date and shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on the Revolving Line, the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.”

 



 

 

 

(c) Section 14.1 of the Loan Agreement is amended by amending and restating the
definition of “Amortization Date” as follows:

 

“Amortization Date” means April 1, 2015.

 

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a) receipt by the Agent of a copy of this Amendment, duly executed and
delivered by the Borrower and the Required Lenders;

 

(b) receipt by the Agent of any other documents or agreements reasonably
requested by the Agent in connection with the transactions contemplated by this
Amendment;

 

(c) the truth and accuracy of the representations and warranties contained in
Section 5 of this Amendment; and

 

(d) receipt by the Lenders and the Agent of any fees and expenses due and
payable on or before the Effective Date under the Loan Agreement or this
Amendment.

 

4. Reaffirmation. The Borrower hereby reaffirms each of the agreements,
covenants, and undertakings set forth in the Loan Agreement and each and every
other Loan Document as of the Effective Date as if the Borrower was making said
agreements, covenants and undertakings as of the Effective Date.

 

5. Representations, Warranties, Covenants and Acknowledgments. To induce the
Agent and Lenders to enter into this Amendment, the Borrower hereby:

 

(a) represents and warrants that (i) as of the Effective Date, all of the
representations and warranties made or deemed to be made under the Loan
Documents are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects) on and as of the Effective Date to the same extent as though made on
and as of the Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(other than any representation or warranty that is qualified by materiality or
Material Adverse Effect, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date; (ii) as of the
Effective Date, there exists no Default or Event of Default under the Loan
Agreement or any of the other Loan Documents; (iii) the Borrower has the
corporate power and is duly authorized to enter into, deliver and perform this
Amendment; and (iv) this Amendment is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability;

 



2

 

 

(b) acknowledges and agrees that (i) this Amendment does not and shall not
create (nor shall the Borrower or any of its Subsidiaries rely upon the
existence of or claim or assert that there exists) any obligation of the Agent
or any Lender to consider or agree to any further consent, waiver or amendment
with respect to any Loan Document and, in the event that the Agent or any Lender
subsequently agrees to consider any further consent, waiver or amendment with
respect to any Loan Document, neither this Amendment nor any other conduct of
the Agent or any Lender shall be of any force or effect on the Agent’s or such
Lender’s consideration or decision with respect thereto, and neither the Agent
nor any Lender shall have any further obligation whatsoever to consider or agree
to any further consent, waiver or amendment with respect to any Loan Document;
and (ii) the Agent and each Lender reserves all of their respective rights
pursuant to the Loan Agreement and all other Loan Documents;

 

(c) further acknowledges and agrees that the Agent’s and Lenders’ agreement to
amend the specific matters addressed in this Amendment, do not and shall not
create (nor shall the Borrower or any of its Subsidiaries rely upon the
existence of or claim or assert that there exists) any obligation of the Agent
or any Lender to consider or agree to any further waivers, consents or
amendments and, in the event that the Agent or any Lender subsequently agrees to
consider any further waivers, consents or amendments, neither this Amendment nor
any other conduct of the Agent or any Lender shall be of any force or effect on
the Agent’s or any Lender’s consideration or decision with respect to any such
requested consent;

 

(d) further acknowledges and agrees that no right of offset, defense,
counterclaim, claim, cause of action or objection in favor of the Borrower
against any Lender exists arising out of or with respect to (i) this Amendment,
the Loan Agreement or any other Loan Document, or (ii) any other documents now
or heretofore evidencing, securing or in any way relating to the foregoing; and

 

(e) further acknowledges and agrees that this Amendment shall be deemed a Loan
Document for all purposes under the Loan Agreement and the other Loan Documents.

 

6. Effect of Non-Compliance. To the extent any representation or warranty made
herein shall be untrue in any material respect, such occurrence shall be deemed
an Event of Default pursuant to the terms of the Loan Agreement and the other
Loan Documents.

 

7. Release; Indemnitees.

 

(a) In further consideration of the execution of this Amendment by the Agent and
each Lender, the Borrower, individually and on behalf of its successors
(including, without limitation, any trustees acting on behalf of the Borrower
and any debtor-in-possession with respect to the Borrower), assigns,
subsidiaries and Affiliates, hereby forever releases the Agent, each Lender and
their respective successors, assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent (collectively, “Claims”) that the Borrower may
have against the Releasees which arise from or relate to any actions which the
Releasees may have taken or omitted to take in connection with the Loan
Agreement or the other Loan Documents prior to the Effective Date, including,
without limitation, with respect to the Obligations, any Collateral, the Loan
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations. This provision shall survive and continue in full
force and effect whether or not the Borrower shall satisfy all other provisions
of this Amendment, the Loan Documents or the Loan Agreement, including payment
in full of all Obligations.

 



3

 

 

(b) The Borrower hereby further agrees to indemnify and hold the Releasees
harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
the Borrower or any parent, Subsidiary or Affiliate of the Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of this
Amendment, the Loan Agreement and the other Loan Documents.

 

8. Effect; Relationship of Parties. Except as expressly modified hereby, the
Loan Agreement and each other Loan Document shall be and remain in full force
and effect as originally written, and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Agent and Lenders. The
relationship of the Agent and Lenders, on the one hand, and the Borrower, on the
other hand, has been and shall continue to be, at all times, that of creditor
and debtor and not as joint venturers or partners. Nothing contained in this
Amendment, any instrument, document or agreement delivered in connection
herewith or in the Loan Agreement or any of the other Loan Documents shall be
deemed or construed to create a fiduciary relationship between or among the
parties.

 

9. Expenses. The Borrower shall pay the Agent all of its actual, documented and
reasonable costs and expenses in connection with the preparation, negotiation,
execution and enforcement of this Amendment in accordance with the Loan
Agreement (including, without limitation, all actual, documented and reasonable
fees, expenses and disbursements of counsel to the Agent).

 

10. Miscellaneous. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Amendment shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. California law governs this
Amendment, without regard to principles of conflicts of law. This Amendment
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
negotiations, agreements and understandings of the parties with respect to the
subject matter hereof. Time is of the essence of this Amendment.

 

[remainder of page intentionally blank]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.

 



BORROWER:         TRANSGENOMIC, INC.         By: /s/ Paul Kinnon   Name: Paul
Kinnon   Title: President & CEO         AGENT:         THIRD SECURITY SENIOR
STAFF 2008 LLC   As Agent for Lenders         By /s/ Randal J. Kirk   Name:
Randal J. Kirk   Title: Manager, Third Security, LLC, which is     the Manager
of Third Security Senior     Staff 2008 LLC         LENDERS:         THIRD
SECURITY SENIOR STAFF 2008 LLC         By /s/ Randal J. Kirk     Randal J. Kirk
    Manager, Third Security, LLC, which is the     Manager of Third Security
Senior Staff 2008 LLC         THIRD SECURITY STAFF 2010 LLC         By /s/
Randal J. Kirk     Randal J. Kirk     Manager, Third Security, LLC, which is the
    Manager of Third Security Staff 2010 LLC         THIRD SECURITY INCENTIVE
2010 LLC         By /s/ Randal J. Kirk     Randal J. Kirk     Manager, Third
Security, LLC, which is the     Manager of Third Security Incentive 2010 LLC  

 

[Signature Page to Fourth Amendment]

 



 

 